BRYAN, Circuit Judge.
I dissent, because destruction of cotton by fire was not a “loss” of cotton within the meaning of the contract sued on, as I construe it.
Undoubtedly, loss is a term broad enough to include destruction by fire. The question is whether the parties have given a restricted meaning to the term by the provisions of the contract quoted in the majority opinion.
Insurance against loss of cotton by fire is the subject matter of paragraph 9, which authorizes the Railroad Company to procure fire insurance in such companies, and for such amounts as it might deem advisable “to fully protect it against any and all losses.” The rights and obligations of the parties in the event of loss by fire, it seems to me, are fixed by this paragraph, and the losses, other than by fire, are covered by paragraph 10. Insurance against loss by fire is usually taken out in fire insurance companies.
I cannot escape the conclusions that paragraph 10 was intended to cover other than fire losses, and incidental expenses growing out of them, that the Railroad Company required fire insurance for losses by fire, and indemnity insurance for such other losses as might occur.